Case 1:20-cv-00216-NT Document 23 Filed 07/23/20 Page 1 of 3                                  PageID #: 303



  IN THE UNITED STATES DISTRICT COURT
  FOR THE DISTRICT OF MAINE
  ____________________________________
  TIFFANY BOND,                             :
                                            :
         Plaintiff,                         :
                                            :
  vs.                                       :
                                            :
  MATTHEW DUNLAP, in his official           :
  capacity as the Secretary of the State of :
  Maine, and JANET MILLS, in her official :
  Capacity as the Governor of the State of  :                    Action #1:20-cv-00216-NT
  Maine, and TROY JACKSON, in his official:
  Capacity as the President of the Maine    :
  Senate, and SARA GIDEON, in her official :
  Capacity as the Speaker of the House      :
                                            :
         Defendants.                        :
   ___________________________________ :

       PLAINTIFF’S RESPONSE TO INTERVENOR ETHAN WELD ALCORN

           Plaintiff has run a bona fide campaign, and filed a fact-heavy claim seeking an

  extremely narrow and specific relief from this Court. Plaintiff demonstrated a reasonable,

  good faith effort including actively and campaigning before January 1, 2020 and

  continuously campaigning since, demonstrating a modicum of support with

  approximately 2,500 “raw” signatures by March 16, 2020, documented regular contact

  with the State regarding accommodations,1 continuing signature collection up until the

  deadline set by the State, and timely filing the available certified signatures2 with the




  1
   See July 14, 2020 filing, Attachments A-E
  2
   Despite mail being unusually slow, over 2,700 signatures were in hand, notarized and certified by July 1,
  2020. More arrived after that filing date. https://www.pressherald.com/2020/07/21/first-class-and-priority-
  mail-delayed-in-favor-of-amazon-parcels-according-to-portland-letter-carriers/

                                                       1
Case 1:20-cv-00216-NT Document 23 Filed 07/23/20 Page 2 of 3                                  PageID #: 304



  Secretary of State’s office.3 Plaintiff does not seek for the State to accept nomination

  petitions without requiring any supporting signatures,4 rather she seeks for the State to

  accept a lower threshold requiring Plaintiff to have the same amount of signatures as

  party candidates based on Plaintiff’s time available to collect signatures not impacted by

  the pandemic and Defendants’ failure to make sufficient accommodations for the period

  of collection impacted by the pandemic. If Plaintiff had the same accommodation as the

  Intervenor in an extension until August 1, 2020,5 Plaintiff would have likely have had

  adequate time to complete signature collection and achieve 4,000 certified signatures.6

           Intervenor expresses interest in running for office, but does not assert what, if any,

  steps he has taken in Maine other than filing in this matter. Intervenor does not note any

  signature collection efforts at any time before or during the pandemic, communication

  with the State on this matter, presidential campaign activities, or voter outreach within

  the state. Further, while Plaintiff seeks a very narrow ruling based on facts stated above,

  Intervenor appears to seek a very broad ruling that would permit anyone with interest

  unsubstantiated by meaningful action on the ballot.

           Nonetheless, Plaintiff agrees that signature-gathering is nearly impossible during

  the pandemic in any functional volume absent extraordinary resources. Notably, that the

  people’s veto campaign previously mentioned in this matter by the Defendants as a

  measure successful in achieving collection during the pandemic (and a considerable




  3
    See July 14, 2020 filing, Attachments H-I
  4
    Motion to Intervene, ¶11
  5
    See July 14, 2020 filing, Attachment B, Page 3
  6
    Intervenor has had the opportunity for two events that would have had the ability to mitigate the pandemic
  impacts on collection, collection at Presidential Primaries in March, and collection at the General Election
  Primaries in July. Plaintiff was foreclosed from the latter by the Defendants’ refusal to move the deadline
  for non-party candidates for Senate to August 1.

                                                       2
Case 1:20-cv-00216-NT Document 23 Filed 07/23/20 Page 3 of 3                                 PageID #: 305



  amount of collection prior to pandemic) was ultimately not successful in making ballot,7

  despite spending over $600,000 and having not just local, but national, party resources

  directed at the signature collection.8 Plaintiff takes no position on the Intervenor’s claim,

  but questions the relevance of joining Intervenor’s claim.



            Date: 7/23/2020                            By: ____/s/_Tiffany Bond___
                                                       Tiffany Bond
                                                       3 Colonial Road
                                                       Portland, Maine 04102
                                                       207.370.2088
                                                       tiffany@bond4.me


                                        CERTIFICATE OF SERVICE

          I hereby certify that this document filed via email will be sent electronically to all

  counsel registered and able to received electronic filings in this case on this 23rd day of

  July, 2020.

            Date: 7/23/2020                            By: ____/s/_Tiffany Bond___




  7
    With this measure failing to make ballot, Plaintiff is unaware of any Federal or Statewide campaigns with
  deadlines on or before July 1 to make ballot which were not complete or almost entirely completed with
  signature collection prior to the pandemic. https://www.wabi.tv/2020/07/16/peoples-veto-to-repeal-ranked-
  choice-voting-in-presidential-elections-fails-to-make-ballot/
  8
    See July 14, 2020 filing, Attachment F

                                                       3
